DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 13-17, and 21-22 were amended. Claims 1-10, 12-18, and 20-23 are pending. Claims 14 and 21-22 are withdrawn pursuant to a requirement for unity of invention. Claims 1-10, 12-13, 15-18, 20 and 23 are examined herein.
Claims 1-20, 12-13, 15-18, 20 and 23 are rejected under 35 USC 112(a) as failing to comply with the written description requirement.
Claims 1-10, 12-13, 15-18, 20 and 23 are rejected under 35 USC 103. Note also new grounds of rejection incorporating Burges. See response to arguments.

Response to Arguments
	Applicant’s arguments filed 02/11/2022 regarding the rejection of claims 1-10, 12-13, 15-18, 20, and 23 under 35 USC 103 have been fully considered, but are not persuasive. 

	Applicant argues, see especially page 9, that Wilson does not disclose generating a plurality of perturbed target features corresponding to copies of a target feature and that instead Wilson describes taking an image and taking data from grid cells from that image. Examiner respectfully disagrees. Wilson teaches at [0032] that this may be accomplished via sub-image copies: “each subimage is used to generate two sets of feature vectors (for example a 256 bytes long vector). The first feature vector set is made up of copies of the subimage bit maps extracted as vectors”.  
 
Applicant further argues, see especially page 9, that Wilson merely takes data from a grid cell, but does not do anything to the grid cells. Examiner respectfully disagrees that the rejection is improper. One of the claimed perturbations is removing a portion of the image, which is what it means to take data from only a portion of the image.

Applicant’s arguments filed 02/11/2022 regarding the rejection of claims 14 and 21-22 under 35 USC 103 have been fully considered, but are moot as these claims are withdrawn.

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-10, 12-13, 15-18, 20 and 23)  in the reply filed on 09/20/2022 is acknowledged.  The traversal is on the grounds that a unity of invention objection is no longer permitted as per 37 CFR 1.499 “Such requirement may be made before any action on the merits but may be made at any time before the final action at the discretion of the examiner”. Applicant further argues that the changes in claim scope represent an evolution in change scope rather than a change to an entirely different invention.  This is not found persuasive because the finality of the previous office action was withdrawn with Applicant’s submission of the RCE meeting the requirements of 37 CFR 1.111. That is, the unity of invention requirement was made before the “final action” because the finality of the most recent action was withdrawn. As such, 37 CFR 1.499 expressly permits unity of invention at this stage.
Applicant’s further arguments do not identify any particular technical features that the groups have in common as would be required to rebut the finding that the inventions lack unity of invention. These arguments are, at best, a mere allegation that the groups have unity of invention, which is not persuasive.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 15-17 are objected to because of the following informalities:
Claims 15-17 recite “the machine learning models”. This limitation lacks proper antecedent basis. 37 CFR 1.71(a) requires the use of “full, clear, concise, and exact terms”. This requirement would be better met by amending to recite “the one or more machine learning models” as in claim 13. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a) - Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 12-13, 15-18, 20 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1 and 13 recite “generating a plurality of target features corresponding to copies of a target feature except for a perturbation applied to modify each copy”. The specification does not provide support for modifying copies of the target feature. In remarks filed 02/11/2022, Applicant does not indicate where support for this feature may be found. Applicant is respectfully requested to indicate where support for this feature may be found.
Dependent claims 2-10, 12, 15-18, 20, and 23 do not resolve the issue and are rejected with the same rationale.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-2, 4-10, 12-13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Robles” (US 2013/0031522 A1) in view of “Wilson” (US 2010/0014755 A1).

	Regarding claim 1, Robles teaches
	A method to improve a process involving imaging a portion of a design layout onto a substrate using a lithographic projection apparatus, the method comprising: (The claim language related to improving a process appears to be a statement of an intended use of the method. Nevertheless, Robles contemplates using the system/product/method described therein in the context of lithography in the Background. In particular, the background describes using the method to detect hotspots.)
	…generating a set of training examples comprising the [not necessarily perturbed] target features and an indication as to whether each of the [not necessarily perturbed] target features is deemed the same as the target feature, ([0039] describes a training set which includes samples along with class labels (y), which could simply indicate whether or not a hotspot is present. A hotspot is a location in a design where layout geometries will be printed with dimensions over or below specified threshold values (see [0002]). So, a determination that a location has a hotspot is a determination that it is “the same” (non-hotspot) or not “the same”( hotspot) as a target.)
	…training, by a hardware computer, one or more machine learning models with the set of training examples,([0039-0042, 0053-0060] describe training and calibrating a model to perform hotspot detection. [0022] describes various implementations which use computers.)
	the one or more machine learning models configured to classify features in the portion of the design layout into at least two classes: being deemed the same as the target feature, and being deemed different from the target feature.  ([0049-0051] describes using the classifier for performing hotspot detection. [0022] describes various implementations which use computers.)
	Robles does not appear to explicitly teach
	generating a plurality of perturbed target features corresponding to copies of a target feature except for a perturbation applied to modify each copy, the perturbation including one or more selected from: skewing, warping, distorting, flipping, removing a portion thereof so as to provide the entire target feature minus the portion as the perturbed target feature, or adding a portion thereto;
	…generating a set of training examples comprising the perturbed target features and an indication as to whether each of the perturbed target features is deemed the same as the target feature, the set of training examples including at least one indication that a perturbed target feature is deemed not the same as the target feature; and
	However, Wilson—directed to analogous art—teaches
	generating a plurality of perturbed target features corresponding to copies of a target feature except for a perturbation applied to modify each copy, the perturbation including one or more selected from: skewing, warping, distorting, flipping, removing a portion thereof so as to provide the entire target feature minus the portion as the perturbed target feature, or adding a portion thereto; (Abstract describes performing image classification by segmenting an image into multiple segments. Figure 1 provides an overview of the training method. In particular, at steps 102-104, the image is divided into regions with labels assigned to each region and a grid is imposed on the image. At step 108, described at [0028], features are extracted from each grid cell. The original image corresponds to the target feature. [0032] further clarifies that this may be accomplished via sub-image copies: “each subimage is used to generate two sets of feature vectors (for example a 256 bytes long vector). The first feature vector set is made up of copies of the subimage bit maps extracted as vectors”. When taking a subimage, the portion of the image which is not included in the subimage is removed, resulting in the entire image minus the removed portion.)
	…generating a set of training examples comprising the perturbed target features and an indication as to whether each of the perturbed target features is deemed the same as the target feature, the set of training examples including at least one indication that a perturbed target feature is deemed not the same as the target feature; and (At step 106, each cell is given a label and different cells may receive different labels. At steps 108 features are extracted from each grid cell. These, along with the labels are used to form a training set as described at [0028]. [0027-0028] indicates that different cells may receive different labels based on the position of each cell in the labeled subimages. In the combination with Robles, Robles teaches the classes being hotspot (i.e., not the same) or no hotspot (i.e., the same). When applying the segmentation technique taught by Wilson, Wilson teaches that different grid cells may receive different labels. That is, in the combination, a portion of the image in which a hotspot is not present would be labeled no hotspot (i.e., the same) and a portion of the image in which a hotspot was present would be labeled as hotspot (i.e., not the same).)
	Robles and Wilson are analogous art because both are directed to image classification. Wilson indicates at [0017] that applications of the techniques described therein are not limited to one particular image application. It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Robles to perform the image segmentation method taught by Robles as described above because image segmentation simplifies or changes the representation of an image into something that is more meaningful and easier to analyze and allows for the location of objects in the image as described at [0002]. The image segmentation technique taught by Wilson provides more robust segmentation results as described at [0004] and allows for flexible implementation which allows for a further improvement in accuracy when combined with multiple machine learning techniques as described at [0035].

	Regarding claim 2, the rejection of claim 1 is incorporated herein. Furthermore, Robles teaches
	further comprising classifying, using the one or more machine learning models, features in the portion of the design layout, wherein classifying the features is based on a first pixelated image of the features, the first pixelated image having a first resolution. ([0049-0051] describes using the classifier for performing hotspot detection. [0045-0046] indicates that the images have pixels. A pixelated image necessarily has a first resolution.)

	Regarding claim 4, the rejection of claim 1 is incorporated herein. Robles does not appear to explicitly teach, but Wilson teaches
	wherein the perturbation includes resizing the target feature, shifting the target feature, removing a portion of the target feature, adding a portion to the target feature, or any combination selected therefrom(Abstract describes performing image classification by segmenting an image into multiple segments. Figure 1 provides an overview of the training method. In particular, at steps 102-104, the image is divided into regions with labels assigned to each region and a grid is imposed on the image. At step 108, described at [0028], features are extracted from each grid cell. The original image corresponds to the target feature. [0032] further clarifies that this may be accomplished via sub-image copies: “each subimage is used to generate two sets of feature vectors (for example a 256 bytes long vector). The first feature vector set is made up of copies of the subimage bit maps extracted as vectors”. When taking a subimage, the portion of the image which is not included in the subimage is removed, resulting in the entire image minus the removed portion.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claim 5, the rejection of claim 1 is incorporated herein. Furthermore, Robles teaches
	wherein at least one of the one or more machine learning models is non-probabilistic, or wherein at least one of the one or more machine learning models is a support vector machine, or wherein at least one of the one or more machine learningClient Reference No.: 2014P00088WOUS models has a non-linear kernel.  ([0040] describes using a support vector machine, which is a non-probabilistic model. [0042] also shows using a non-linear kernel (exp(-gamma||x_i-x_j||)).)
	
	Regarding claim 6, the rejection of claim 1 is incorporated herein. Furthermore, Robles teaches
	wherein at least one of the one or more the machine learning models has a Gaussian radial basis kernel or a histogram intersection kernel.  ([0042] shows a Gaussian radial basis kernel.)

	Regarding claim 7, the rejection of claim 2 is incorporated herein. Furthermore, Robles teaches
	wherein classifying the features comprises classifying a portion of the first pixelated image in a sliding window.  ([0045] describes using a sliding window.)

	Regarding claim 8, the rejection of claim 7 is incorporated herein. Furthermore, Robles teaches
	further comprising shifting the sliding window.  ([0045] describes the sliding window scanning through the context window. That is, the sliding window is shifted.)

	Regarding claim 9, the rejection of claim 8 is incorporated herein. Furthermore, Robles teaches
	wherein the perturbation includes shifting the target feature, and wherein the sliding window is shifted by an amount equal to or smaller than an amount of shifting in the perturbation.  ([0009] describes determining a context window. The context window may differ in their horizontal positions by a size of a sliding window. Figure 4 shows the sliding window being moved around the context window in increments equal to the size of the sliding window. Together, these imply that the perturbation shift may be equal to the sliding window shift.)

	Regarding claim 10, the rejection of claim 2 is incorporated herein. Furthermore, Robles teaches 
	wherein classifying the features is further based on a second pixelated image of the features, the second pixelated image having a second resolution higher than the first resolution.  ([0060] describes using two levels which may involve context windows of different sizes. [0045-0046] indicates that there is a tradeoff between resolution and vector dimension. Consequently, a person of ordinary skill in the art would recognize that when different sizes of context windows are used, different resolutions may be used.)

	Regarding claim 12, the rejection of claim 1 is incorporated herein. Robles does not appear to explicitly teach, but Wilson teaches
	further comprising applying an adjustment of the target feature to those of the features classified as being deemed the same as the target feature. (Abstract describes performing image classification by segmenting an image into multiple segments. Figure 1 provides an overview of the training method. In particular, at steps 102-104, the image is divided into regions with labels assigned to each region and a grid is imposed on the image. At step 108, described at [0028], features are extracted from each grid cell. The original image corresponds to the target feature. A feature extracted from a cell is a perturbed feature of the image as it involves removing the non-cell portion of the image and extracting features from the cell which remains. This perturbation is applied for all of the features determined above, which includes those deemed the same as the target feature.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claim 13, Robles teaches
	A non-transitory computer program product comprising a computer readable medium having instructions recorded thereon, the instructions configured to cause a computer to at least: (Robles teaches an embodiment as a computer program product at [0054].)
	The remainder of claim 13 is substantially similar to claim 1; claim 13 is rejected with the same rationale, mutatis mutandis.

	Regarding claim 15, the rejection of claim 13 is incorporated herein. Furthermore, Robles teaches
	wherein the instructions are further configured to classify, using at least one of the machine learning models, the features by classification of a portion of a pixelated image in a sliding window.  ([0049-0051] describes using the classifier for performing hotspot detection. [0045-0046] indicates that the images have pixels. A pixelated image necessarily has a first resolution. [0045] describes using a sliding window.)

	Regarding claim 16, the rejection of claim 13 is incorporated herein. Furthermore, Robles teaches
	wherein the instructions are further configured to classify, using at least one of the machine learning models, the features by classification of the features based on a first pixelated image of the features, the first pixelated image having a first resolution.  ([0049-0051] describes using the classifier for performing hotspot detection. [0045-0046] indicates that the images have pixels. A pixelated image necessarily has a first resolution.)

	Regarding claim 17, the rejection of claim 16 is incorporated herein. Furthermore, Robles teaches
	wherein the instructions configured to classify the features are further configured to cause the computer system to classify, using at least one other of the machine learning models, the features based on a second pixelated image of the features, the second pixelated image having a second resolution higher than the first resolution.  ([0060] describes using two levels which may involve context windows of different sizes. [0045-0046] indicates that there is a tradeoff between resolution and vector dimension. Consequently, a person of ordinary skill in the art would recognize that when different sizes of context windows are used, different resolutions may be used. [0010] indicates that different models may be employed for the different levels. See also [0049-0051].)

	Claims 18 and 20 are substantially similar to claims 4 and 12, respectively, and are rejected with the same rationale in view of the rejection of claim 13.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over “Robles” (US 2013/0031522 A1) in view of “Wilson” (US 2010/0014755 A1), further in view of “Silver” (US 6,836,567 B1)

	Regarding claim 3, the rejection of claim 2 is incorporated herein. The combination of Robles and Wilson does not appear to explicitly teach, but Silver teaches
	further comprising generating the first pixelated image by applying a low pass filter to the features.  (Column 12, lines 65 through column 13, line 20 describes applying a low pass filter to an image. This is used in the context of identifying patterns and matching in an image subset (Abstract)).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Robles and Wilson to apply a low-pass filter as taught by Silver because this allows for the attenuation of fine details as described by Silver at column 12, line 65 through column 13 line 20.

	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over “Robles” (US 2013/0031522 A1) in view of “Wilson” (US 2010/0014755 A1), and further in view of “Aksoy” (Multi-resolution Segmentation and Shape Analysis for Remote Sensing Image Classification).

	Regarding claim 23, the rejection of claim 13 is incorporated herein. The combination of Robles and Wilson does not appear to explicitly teach 
	wherein the set of training examples include perturbed target features processed to be at a plurality of different resolutions.
	However, Aksoy—directed to analogous art—teaches
	wherein the set of training examples include perturbed target features processed to be at a plurality of different resolutions. (Abstract describes performing image classification based on multiple representations of an image at different resolutions. Section Il describes the multi-resolution analysis in further detail. Section VI indicates that the multi-resolution data is used to train a classifier (i.e., the features processed to be at different resolutions are part of a training set).)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Robles and Wilson to use multi-resolution analysis as taught by Aksoy and described above because analyzing different resolutions allows for the capture of different details inherently found in different structures as described by Aksoy in the Abstract.
		

Claim 1-2, 4-10, 12-13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Robles” (US 2013/0031522 A1) in view of “Wilson” (US 2010/0014755 A1), further in view of “Burges” (US 2003/0236661 A1).

	Regarding claim 1, Robles and Wilson teach claim 1 as described above. Moreover, Burges—directed to analogous art—teaches 
	generating a plurality of perturbed target features corresponding to copies of a target feature except for a perturbation applied to modify each copy, the perturbation including one or more selected from: skewing, warping, distorting, flipping, removing a portion thereof so as to provide the entire target feature minus the portion as the perturbed target feature, or adding a portion thereto; (Burges, Abstract describes extracting features from signals for use in classification. [0067]: “The distortion module 210 then applies any desired distortion or noise to the training data to produce at least one distorted copy of the training Signal input 200...For image Signals, Such distortions include, for example, scaling, rotation, translation, thickening, and shear.”)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Robles and Wilson to use the distortions taught by Burges because this provides “distortion-robust” features for classification retrieval or identification tasks as described at [0016].

	Regarding claim 2, the rejection of claim 1 is incorporated herein. Furthermore, Robles teaches
	further comprising classifying, using the one or more machine learning models, features in the portion of the design layout, wherein classifying the features is based on a first pixelated image of the features, the first pixelated image having a first resolution. ([0049-0051] describes using the classifier for performing hotspot detection. [0045-0046] indicates that the images have pixels. A pixelated image necessarily has a first resolution.)

	Regarding claim 4, the rejection of claim 1 is incorporated herein. . Robles does not appear to explicitly teach, but Wilson teaches
	wherein the perturbation includes resizing the target feature, shifting the target feature, removing a portion of the target feature, adding a portion to the target feature, or any combination selected therefrom(Abstract describes performing image classification by segmenting an image into multiple segments. Figure 1 provides an overview of the training method. In particular, at steps 102-104, the image is divided into regions with labels assigned to each region and a grid is imposed on the image. At step 108, described at [0028], features are extracted from each grid cell. The original image corresponds to the target feature. [0032] further clarifies that this may be accomplished via sub-image copies: “each subimage is used to generate two sets of feature vectors (for example a 256 bytes long vector). The first feature vector set is made up of copies of the subimage bit maps extracted as vectors”. When taking a subimage, the portion of the image which is not included in the subimage is removed, resulting in the entire image minus the removed portion.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1. 
	Burges further teaches
	wherein the perturbation includes resizing the target feature, shifting the target feature, removing a portion of the target feature, adding a portion to the target feature, or any combination selected therefrom(Burges, Abstract describes extracting features from signals for use in classification. [0067]: “The distortion module 210 then applies any desired distortion or noise to the training data to produce at least one distorted copy of the training Signal input 200...For image Signals, Such distortions include, for example, scaling, rotation, translation, thickening, and shear.”)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claim 5, the rejection of claim 1 is incorporated herein. Furthermore, Robles teaches
	wherein at least one of the one or more machine learning models is non-probabilistic, or wherein at least one of the one or more machine learning models is a support vector machine, or wherein at least one of the one or more machine learningClient Reference No.: 2014P00088WOUS models has a non-linear kernel.  ([0040] describes using a support vector machine, which is a non-probabilistic model. [0042] also shows using a non-linear kernel (exp(-gamma||x_i-x_j||)).)
	
	Regarding claim 6, the rejection of claim 1 is incorporated herein. Furthermore, Robles teaches
	wherein at least one of the one or more the machine learning models has a Gaussian radial basis kernel or a histogram intersection kernel.  ([0042] shows a Gaussian radial basis kernel.)

	Regarding claim 7, the rejection of claim 2 is incorporated herein. Furthermore, Robles teaches
	wherein classifying the features comprises classifying a portion of the first pixelated image in a sliding window.  ([0045] describes using a sliding window.)

	Regarding claim 8, the rejection of claim 7 is incorporated herein. Furthermore, Robles teaches
	further comprising shifting the sliding window.  ([0045] describes the sliding window scanning through the context window. That is, the sliding window is shifted.)

	Regarding claim 9, the rejection of claim 8 is incorporated herein. Furthermore, Robles teaches
	wherein the perturbation includes shifting the target feature, and wherein the sliding window is shifted by an amount equal to or smaller than an amount of shifting in the perturbation.  ([0009] describes determining a context window. The context window may differ in their horizontal positions by a size of a sliding window. Figure 4 shows the sliding window being moved around the context window in increments equal to the size of the sliding window. Together, these imply that the perturbation shift may be equal to the sliding window shift.)

	Regarding claim 10, the rejection of claim 2 is incorporated herein. Furthermore, Robles teaches 
	wherein classifying the features is further based on a second pixelated image of the features, the second pixelated image having a second resolution higher than the first resolution.  ([0060] describes using two levels which may involve context windows of different sizes. [0045-0046] indicates that there is a tradeoff between resolution and vector dimension. Consequently, a person of ordinary skill in the art would recognize that when different sizes of context windows are used, different resolutions may be used.)

	Regarding claim 12, the rejection of claim 1 is incorporated herein. Robles does not appear to explicitly teach, but Wilson teaches
	further comprising applying an adjustment of the target feature to those of the features classified as being deemed the same as the target feature. (Abstract describes performing image classification by segmenting an image into multiple segments. Figure 1 provides an overview of the training method. In particular, at steps 102-104, the image is divided into regions with labels assigned to each region and a grid is imposed on the image. At step 108, described at [0028], features are extracted from each grid cell. The original image corresponds to the target feature. A feature extracted from a cell is a perturbed feature of the image as it involves removing the non-cell portion of the image and extracting features from the cell which remains. This perturbation is applied for all of the features determined above, which includes those deemed the same as the target feature.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claim 13, Robles teaches
	A non-transitory computer program product comprising a computer readable medium having instructions recorded thereon, the instructions configured to cause a computer to at least: (Robles teaches an embodiment as a computer program product at [0054].)
	The remainder of claim 13 is substantially similar to claim 1; claim 13 is rejected with the same rationale, mutatis mutandis.

	Regarding claim 15, the rejection of claim 13 is incorporated herein. Furthermore, Robles teaches
	wherein the instructions are further configured to classify, using at least one of the machine learning models, the features by classification of a portion of a pixelated image in a sliding window.  ([0049-0051] describes using the classifier for performing hotspot detection. [0045-0046] indicates that the images have pixels. A pixelated image necessarily has a first resolution. [0045] describes using a sliding window.)

	Regarding claim 16, the rejection of claim 13 is incorporated herein. Furthermore, Robles teaches
	wherein the instructions are further configured to classify, using at least one of the machine learning models, the features by classification of the features based on a first pixelated image of the features, the first pixelated image having a first resolution.  ([0049-0051] describes using the classifier for performing hotspot detection. [0045-0046] indicates that the images have pixels. A pixelated image necessarily has a first resolution.)

	Regarding claim 17, the rejection of claim 16 is incorporated herein. Furthermore, Robles teaches
	wherein the instructions configured to classify the features are further configured to cause the computer system to classify, using at least one other of the machine learning models, the features based on a second pixelated image of the features, the second pixelated image having a second resolution higher than the first resolution.  ([0060] describes using two levels which may involve context windows of different sizes. [0045-0046] indicates that there is a tradeoff between resolution and vector dimension. Consequently, a person of ordinary skill in the art would recognize that when different sizes of context windows are used, different resolutions may be used. [0010] indicates that different models may be employed for the different levels. See also [0049-0051].)

	Claims 18 and 20 are substantially similar to claims 4 and 12, respectively, and are rejected with the same rationale in view of the rejection of claim 13.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over “Robles” (US 2013/0031522 A1) in view of “Wilson” (US 2010/0014755 A1),  in view of “Burges” (US 2003/0236661 A1), and further in view of “Silver” (US 6,836,567 B1)

	Regarding claim 3, the rejection of claim 2 is incorporated herein. The combination of Robles and Wilson does not appear to explicitly teach, but Silver—directed to analogous art—teaches 
	further comprising generating the first pixelated image by applying a low pass filter to the features.  (Column 12, lines 65 through column 13, line 20 describes applying a low pass filter to an image. This is used in the context of identifying patterns and matching in an image subset (Abstract)).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Robles and Burges to apply a low-pass filter as taught by Silver because this allows for the attenuation of fine details as described by Silver at column 12, line 65 through column 13 line 20.

	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over “Robles” (US 2013/0031522 A1) in view of “Wilson” (US 2010/0014755 A1),  in view of  “Burges” (US 2003/0236661 A1), and further in view of “Aksoy” (Multi-resolution Segmentation and Shape Analysis for Remote Sensing Image Classification).

	Regarding claim 23, the rejection of claim 13 is incorporated herein. The combination of Robles and Wilson does not appear to explicitly teach 
	wherein the set of training examples include perturbed target features processed to be at a plurality of different resolutions.
	However, Aksoy—directed to analogous art—teaches
	wherein the set of training examples include perturbed target features processed to be at a plurality of different resolutions. (Abstract describes performing image classification based on multiple representations of an image at different resolutions. Section Il describes the multi-resolution analysis in further detail. Section VI indicates that the multi-resolution data is used to train a classifier (i.e., the features processed to be at different resolutions are part of a training set).)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Robles and Burges to use multi-resolution analysis as taught by Aksoy and described above because analyzing different resolutions allows for the capture of different details inherently found in different structures as described by Aksoy in the Abstract.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432. The examiner can normally be reached Monday to Friday 9AM to 4PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARKUS A. VASQUEZ/Examiner, Art Unit 2121